Case 1:17-cr-00611-AT Document 737 Filed 08/04/21 Page 1of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
UNITED STATES OF AMERICA, DOC #:
DATE FILED: _ 8/4/2021
-against-
MICHAEL WHITE, 17 Cr. 611-1 (AT)

Defendant. ORDER
ANALISA TORRES, District Judge:

 

 

Pursuant to the remand from the Court of Appeals for the Second Circuit, ECF No.
736, the Court sets this matter for resentencing on October 26, 2021, at 11:00 a.m. By
October 12, 2021, Defendant shall file his sentencing submission. By October 19, 2021, the
Government shall file its sentencing submission. The Court will direct the United States
Probation Office to prepare a new presentence report reflecting the additional conviction
described in the Second Circuit’s decision.

SO ORDERED.

Dated: August 4, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge
